DETAILED ACTION

Interview
1.	Interview was held on February 14, 2022.  Examiner agreed to consider Applicant’s argument regarding 35 USC 102 (a)(1) rejection discussed during the interview.

Amendment
2.	Receipt is acknowledged of the amendment (after final) filed on February 14, 2021.  The amendment is entered.  

Finality Withdrawn
3.	Applicant’s argument provided in the amendment filed on February 14 and the interview on February 14, are persuasive, and therefore, the finality of Office Action dated November 17, 2021 is withdrawn after considering Applicant’s argument regarding 35 USC 102 (a)(1) rejection.  Currently claims 1-4, 7, 8, 11, 12, 34, and 35 remain in the examination.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the phrase “change in condition” in line 2 is vague and indefinite.  Claim 12 is rejected since it depends from claim 11. 
	Canceling claim 11, and amending claim 12 directly depend from claim 4 would overcome this rejection, and place the claim 12 in allowable form. 
	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0294130 A1 to Stein (hereinafter “Stein”).

Regarding claim 2, as shown in figures 4, 5 and others, some data cells 401 can be occluded by other design components 
	Regarding claim 3, to an extent, data cells 401 being superimposed by other design features (see figures 4 and 5 and paragraph 0062) can be interpreted as deformed. 
	Regarding claims 7 and 8, the binarization (assigning black or white to a given cell) of the image (see figure 2, 15 and paragraph 0085 and thereafter) are using two different retroflective intensity values.  Although Stein does not use the term wavelengths, the black data cells and white data cells would produce different wavelengths if a light beam is applied to them.  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0294130 A1 to Stein in view of US 2011/0228393 A1 to Caswell et al. (hereinafter “Caswell”).  
Stein further teaches that the code is used on product packaging, document and other surfaces (see paragraph 0005).  Stein, however, fails to specifically teach or fairly suggest that the article can be disposed on a garment. 
Caswell teaches a retroflective article (see abstract) which can be disposed on a garment such as shirts, pants, and other textile articles (see paragraph 0030). 
.  

Allowable Subject Matter
13.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter: The limitations raised in claims 4-6  are allowable since they are neither disclosed nor suggested by the prior arts. Applicant is reminded of the claim dependencies of these claims.

Response to Remarks
15.	Applicant’s remarks provided in the amendment filed on February 14, 2022 have been carefully reviewed and considered.  As mentioned above, the finality of the Office Action (dated November 17, 2021) is withdrawn.  This Office Action is made non-final.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 2, 2022